United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3756
                                   ___________

United States of America,           *
                                    *
            Appellee,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * District of Minnesota.
Deon Leshawn Holmes, also known as *
Green Eyes, also known as Deon      * [UNPUBLISHED]
Lashawn Holmes,                     *
                                    *
            Appellant.              *
                               ___________

                             Submitted: July 15, 2010
                                Filed: July 20, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

       Deon Holmes pleaded guilty to conspiring to distribute 500 grams or more of
cocaine and 50 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A), and 846. The district court1 departed below the Guidelines imprisonment
range of 151-188 months and the 10-year statutory minimum to impose a sentence of



      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
108 months in prison. On appeal, Holmes’s counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), suggesting that the sentence should have been lower.

       We find no abuse of discretion, as the district court correctly calculated the
Guidelines range, granted the government’s motion for downward departure under
U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e), and explained the resulting sentence.
See United States v. Berni, 439 F.3d 990, 992-93 (8th Cir. 2006) (per curiam)
(reviewing sentence involving § 5K1.1 downward departure for reasonableness using
abuse-of-discretion standard; sentence was reasonable where court correctly
calculated Guidelines range, permissibly applied § 5K1.1 departure, and considered
resulting adjusted range and 18 U.S.C. § 3553(a) factors); see also United States v.
Haack, 403 F.3d 997, 1002-03 (8th Cir. 2005) (district court must first calculate
appropriate advisory Guidelines range, then consider whether traditional departures
apply, and then consider § 3553(a) factors in deciding whether to vary). Having
reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues for review. Accordingly, we affirm, and we grant counsel leave
to withdraw.
                       ______________________________




                                         -2-